Citation Nr: 0530794	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO, which granted 
service connection for PTSD.  The veteran contested the 
initial 30 percent evaluation assigned, and by March 2003 
rating decision, the RO granted an increased rating of 50 
percent for the veteran's service-connected PTSD.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.

Preliminarily, the Board observes that also on appeal was the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD.  In February 2004, the 
veteran withdrew that issue from appellate consideration.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  In 
anticipation of his hearing, the veteran submitted additional 
evidence to which he appended a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2005).  

In March 2004, he withdrew his hearing request.  See 38 
C.F.R. § 20.704(e) (2005).  Accordingly, the Board will 
proceed with consideration of the veteran's claim based on 
the evidence of record, as he has requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand:  Additional procedural action and 
development of the evidence are needed in this case.  

A thorough review of the record reveals that the veteran was 
not apprised of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005).  Although VA's General 
Counsel has held that VCAA notification is not warranted in 
cases involving a new issue first raised in a notice of 
disagreement in response to a decision on a claim, that 
opinion contemplated that VCAA notification would have been 
given with regard to the underlying claim.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  That is not the case here because no VCAA 
notification letter was issued with regard to the claim for 
service connection for PTSD which was granted by December 
2002 rating decision.

Therefore, the Board concludes that in this case the RO must 
send the veteran notice of VCAA that includes (1) 
specification of evidence that is not of record that is 
necessary to substantiate the claim; (2) notice regarding the 
information and evidence that VA will obtain; (3) enumeration 
of the information and evidence that the veteran must submit; 
and (4) an instruction to provide any evidence in the 
veteran's possession that pertains to the claim.

As the veteran's PTSD was last examined in November 2002 and 
because further time will necessarily elapse before the Board 
has the opportunity to review the claim, an additional VA 
psychiatric examination must be scheduled.  In this regard, 
the Board notes that assignment of a "staged" rating is 
possible where symptoms increase or decrease during the 
course of an appeal period of the assignment of an initial 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The examiner is asked to list all symptoms and manifestations 
of the veteran's PTSD.  The examiner must also assess a 
Global Assessment of Functioning (GAF) score that is 
attributable solely to the veteran's PTSD.  That is, in 
assigning a GAF score, the examiner is asked to distinguish 
between PTSD-related limitation of functioning and those 
limitations that are attributable to nonpsychiatric physical 
ailments.  Of course, a review of the record must be 
conducted in conjunction with the examination.

Finally, the veteran has not been apprised of the provisions 
of 38 C.F.R. § 3.159.  Thus, if the benefit sought on appeal 
is not granted in full and supplemental statement of the case 
must be issued, then the RO, when completing its supplemental 
statement of the case, must include the full text of this 
regulation.
Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO must send the veteran a VCAA 
notice that includes: (1) specification 
of the evidence that is not of record 
that is necessary to substantiate his 
appeal for an initial rating in excess of 
50 percent; (2) notice regarding the 
information and evidence that VA will 
obtain; (3) notice of the information and 
evidence that the veteran must submit; 
and (4) an instruction to provide any 
evidence in the veteran's possession that 
pertains to the claim.

2.  The RO must schedule a VA psychiatric 
examination to assess the current state 
of the veteran's PTSD.  The examiner must 
conduct a full and complete mental status 
evaluation and complete report the 
findings of that evaluation in the 
examination report.  The examiner should 
render a GAF designation that, to the 
extent possible, focuses solely on the 
veteran's PTSD-related symptomatology and 
does not take into consideration the 
veteran's physical ailments.  The 
examiner must provide a rationale for all 
conclusions reached.  The examination 
report must indicate whether the claims 
file was reviewed.  

3.  The RO should readjudicate the issue 
of entitlement to an initial evaluation 
in excess of 50 percent for service-
connected PTSD.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case, which includes the full text of 
38 C.F.R. § 3.159.  The veteran and his 
representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


